NO. 12-14-00347-CR

                                IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                              TYLER, TEXAS

JARED DAVID MCEWEN,                                         §   APPEAL FROM THE 114TH
APPELLANT

V.                                                          §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                    §   SMITH COUNTY, TEXAS

                                          MEMORANDUM OPINION
                                              PER CURIAM
         Appellant, Jared David McEwen, pleaded guilty to the offense of possession of a
controlled substance.         Appellant, his counsel, and counsel for the State signed an agreed
punishment recommendation. The trial court certified that this “is a plea bargain case, and the
defendant has NO RIGHT OF APPEAL[.]” The trial court’s certification is signed by the trial
court, Appellant, and Appellant’s counsel. See TEX. R. APP. P. 25.2(a)(2).
         Texas Rule of Appellate Procedure 25.2(a)(2) limits a defendant’s right to appeal in a plea
bargain case when he pleads guilty and his punishment does not exceed the punishment
recommended by the prosecutor and agreed to by the defendant. See TEX. R. APP. P. 25.2(a)(2).
Under those circumstances, the defendant may appeal only (1) matters raised by written motion
and ruled on before trial or (2) after getting the trial court’s permission to appeal. Id.
         Here, the trial court sentenced Appellant in accordance with the agreed recommendation
by the State. The trial court did not give Appellant permission to appeal, and granted the sole
pretrial motion filed by Appellant. Therefore, we conclude that the trial court’s certification is
supported by the record and Appellant has no right to appeal. Accordingly, we dismiss the appeal
“without further action.” See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App. 2006).
Opinion delivered December 17, 2014.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
                                               (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                            JUDGMENT

                                         DECEMBER 17, 2014


                                          NO. 12-14-00347-CR


                                     JARED DAVID MCEWEN,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                 Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-0781-14)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.